103 F.3d 118
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edwin Wayne JOYCE, Plaintiff-Appellant,v.Alvan P. PUGH, Defendant-Appellee.
No. 96-6603.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 31, 1996.Decided Nov. 25, 1996.

Edwin Wayne Joyce, Appellant Pro Se.
Alvan P. Pugh, GAVIN, COX, PUGH, GAVIN & GAVIN, Asheboro, North Carolina, for Appellee.
M.D.N.C.
AFFIRMED.
Before HALL, Circuit Judge, and BUTZNER and PHILLIPS, Senior Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting his motion to voluntarily dismiss his 42 U.S.C. § 1983 (1994) action, but requiring that he pay the filing fee and be represented by an attorney if he chooses to refile this action.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Joyce v. Pugh, No. CA-95-132-2 (M.D.N.C. Mar. 27, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED